Title: John Barnes to Thomas Jefferson, 5 April 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir George Town Coa 5th April 1814
            The proposition and statemts required is founded on the presumed sale of $8000. Penna Bank Stock, producing 10 pCt paid half yearly—(of increasing Value) and Currt  price say, 40 pCt above par—and if so disposed of—And the Net proceeds invested in the New Loan Certificates—supposed to be Created—at 88 for every 100 dolls, bearing 6 per Cent paid quarterly—If this is Correctly the proposition and statement required—the probable result, would be Nearly—I Apprehend—as follows—Viz—
            
              
                The $8000 Bank Stock made sale of
                
                
                
                
              
              
                at 40 per Cent above par would produce
                
                $
                11,200
                —
              
              
                and whilst in Bank produce, 10 pCt in
                
                $
                800
                —
              
              
                The above $11,200—converted into the New loan
                }
                
                
                
              
              
                Certificates on the above scale of 88 for $100— 
                
                760
                
              
              
                would produce $12,700, shares   8²⁷⁄₁₀₀ of do a
                
                
                
              
              
                in favr of Bank Stock
                
                $
                40
                
              
            
            
              
                The one Stock rising in Value 
                }
              
              
                the Other Stationary—
              
            
            
            Note also. the extra Expenses on sale & transfering—the proceeds would not be less—I presume than a ¼ of 1 pCt & Other exps—very near a $50—
            so that the 1t years Net Int woud not exceed very little—more than $700—in lieu of $800—
            it is therefore self Evident (—barring unforeseen Accidents—and unexpected—risque—or Danger in Bank of Penna) said Stock is Confessedly the most profitable—Stock—
            a hoarsness and Cold still hangs on me—has prevented my waiting on Genl Armstrong. hope in a few days, to be able to present to that Gentn your seperate letter and inclosure for his perusal and recollection—
            most Respectfully I am Dear Sir—your Obedt servtJohn Barnes,
          
          
            
              
                PS. 
                since the preceding—to days paper Announced Announceg the terms—or rather Conditions perscribed—of which I cannot at present form any correct opinion Shall however—endeavr to Obtain—the best Acct—I presume—they cannot but—be equal if not superior to the last loan—Otherwise it will not, I, shd suppose fill so readily—and I have no doubt of its being Compleatly filled before the Money—is required for the public use—
              
            
          
        